NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



KEVIN JEROME PARKER, JR.,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-2893
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Howard L. Dimmig, II, Public Defender,
and Siobhan Helene Shea, Special
Assistant Public Defender, Bartow,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Richard L. Polin,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, SALARIO, and ATKINSON, JJ., Concur.